Matter of Alberto A. v Sasha A.R. (2017 NY Slip Op 03703)





Matter of Alberto A. v Sasha A.R.


2017 NY Slip Op 03703


Decided on May 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2017

Acosta, J.P., Renwick, Mazzarelli, Gische, Gesmer, JJ.


3944

[*1]In re Alberto A., Jr., Petitioner-Respondent,
vSasha A. R., Respondent-Appellant.


Neal D. Futerfas, White Plains, for appellant.
Bruce A. Young, New York, for respondent.
Karen P. Simmons, The Children's Law Center (Barbara H. Dildine of counsel), attorney for the children.

Order, Family Court, Bronx County (Jennifer S. Burtt, Referee), entered on or about January 19, 2016, which, following a hearing, awarded petitioner father sole legal and physical custody of the parties' children, with liberal visitation to respondent mother, unanimously affirmed, without costs.
After conducting a lengthy trial, the Family Court appropriately exercised its discretion in determining that it was in the children's best interest to award sole legal and physical custody to the father, with liberal visitation to the mother.
We reject the mother's request that we reverse in the light of events that allegedly occurred since the entry of the decision by the Family Court. We hold that our decision in Matter of Jose F. v Rosa R.N.A. (62 AD3d 413, 413 [1st Dept 2009]) does not require that result, since, in that case, the alleged new events occurred before the Family Court had issued its decision, which is not the case here. Our decision is, of course, without prejudice to any proceedings now pending in the Queens County Family Court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2017
CLERK